 1   ASCENSION LAW GROUP
     PAMELA TSAO( 266734)
 2   17802 Irvine Blvd.
     Suite A117
 3   Tustin, CA 92780                                                    JS-6
     PH: 714.783.4220
 4   FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
 5
     Attorneys for Plaintiff HOANG MINH LE
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   HOANG MINH LE, an individual           )   Case No.: 5:18-cv-01714-MWF-SP
                                            )
12              Plaintiff,                  )   ORDER RE STIPULATION OF
                                            )
13        vs.                               )   VOLUNTARY DISMISSAL WITH
                                            )   PREJUDICE
14   RANCHO LK, LLC, a limited liability    )
     company;                               )
15                                          )
                                            )   [Hon. Michael W. Fitgerald presiding]
16              Defendants.                 )
                                            )
17                                          )
                                            )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24

25

26

27

28


                                           ORDER
                                    5:18-CV-01714-MWF-SP
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees.
 5

 6

 7   IT IS SO ORDERED

 8   Dated: October 15, 2019                      _______________________________
 9                                                MICHAEL W. FITZGERALD
                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              ORDER
                                       5:18-CV-01714-MWF-SP
